Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 10/06/2022, regarding the 35 U.S.C. 112 (b) issues and 35 U.S.C. 103 issues concerning claims 1-10, 13 and 14 and have been fully considered, however they are not fully persuasive. 
Regarding the 112 (b) rejections, issues remain present in claims 5, 7, 10, 11 and 14 regarding lack of antecedent basis, inconsistent terminology such as pertaining to plurality vs. singularity of terms and claim dependency. Such issues cannot be mitigated by relying on knowledge of one of ordinary skill in the art, or explaining how one of ordinary skill in the art would interpret the language.
Regarding the rejections of claims 1-10, 13 and 14, over 35 U.S.C. 103, it is argued that neither Goemann-Thoss nor Ammann, alone or in combination teach a bioprocessing system having a housing with a temperature controllable compartment for removably accepting a separation chamber, wherein the housing comprises a Peltier element for heating and cooling of the temperature controllable compartment thereof, which is configured to accept the separation chamber therein. 
It is submitted that Goemann-Thoss discloses such housing 12 (12a-12d) (figure 1, paragraph [0240]), 
having a temperature controllable compartment (rotor), for removably accepting a temperature controlled separation chamber (centrifugal separation chamber in which constituents centrifugally separate, ( in [0140], see “the at least one rotor is disposed rotatably in at least one centrifuge vessel”…’rotor of laboratory containers disposed in holders in the rotor…”heater/cooling apparatus…controlled and regulated…laboratory centrifuge…centrifuge can perform a separation method…constituents of suspensions…are separated”]), 
and/or temperature controlled magnetic separation device 16 forming a compartment which is a temperature controlled area having its temperature controlled by a temperature-controlled sample vessel holder or other form of thermo-rack 33 in the vicinity [0242].
Goemann-Thoss also teaches or suggests such temperature control devices utilizing Peltier element(s) for heating and cooling the compartment or area. Goemann-Thoss discloses or suggests the temperature control devices comprising one or more temperature controls of the housing comprising a Peltier element type thermocycler or thermoblock for heating and cooling of the temperature controlled compartment(s) and/or area(s), see [0141-‘thermocycler…heating/cooling apparatus…Peltier element”].
Applicant’s arguments filed 10/06/2022 regarding the 35 U.S.C. 103 issues concerning claims 11 and 12 are persuasive. The 35 U.S.C. 103 rejection of these claims has been withdrawn and the claims indicated allowable pending resolution of the 112 (b) issues.
Regarding the 35 U.S.C. 103 rejection of claim 14, it is argued that neither Lapham or Goemann-Thoss teaches the limitation of the step of controlling the temperature of further fluid(s) in vessel(s) in relation to temperature of the suspension. It is submitted that since claim 14 contains product-by-process limitations, the process limitations are given limited patentable weight. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process, the product is not considered patentably distinct. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  MPEP  § 2113.
When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.
In this instance, Lapham is deemed to disclose a substantially similar product to that which would be manufactured with the recited process steps and concerns purified, concentrated and separated blood cells of a suspension. 

Claims 5, 7, 8, 10, 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, “the table” lacks antecedent basis, it is suggested that claim 5 be made dependent on claim 3 which introduces such table, not claim 2.
In claim 7, it is unclear whether the single recited “temperature sensor” senses the temperature of both the “temperature controllable compartment” and “temperature controllable area”.
For claim 10, “the one or more valve arrangements” lacks antecedent basis, independent claim 1 not reciting valve(s) or valve arrangements.
In claim 11, in step (f) “further fluids” (plural) lacks antecedent basis and is inconsistent with “a further fluid or fluids” (singular or plural) in step (d) of the claim. 
In claim 14, “methods of claim 11” (plural) is indefinite as to how many of the method steps of claim 11, are recited and is inconsistent with claim 11 which only recites a single method, thus it is suggested that in claim 14 “the methods” be replaced with “the method steps”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goemann-Thoss et al PGPUBS Document US 2015/0104796 (Goemann-Thoss) in view of Ammann et al patent 6,335,166 (Ammann). Referenced paragraph numbers of the Specification of the PGPUBS Documents relied upon in this rejection and other rejections of this Office Action are identified with “[ ]” symbols. 
For claim 1, Goemann-Thoss discloses: An analytical bioprocessing system [0001, 0002] comprising apparatus: 
including a housing 12 (12a-12d) (figure 1, paragraph [0240]), 
having a temperature controllable compartment (rotor), for removably accepting a temperature controlled separation chamber (centrifugal separation chamber in which constituents centrifugally separate, ( in [0140], see “the at least one rotor is disposed rotatably in at least one centrifuge vessel”…’rotor of laboratory containers disposed in holders in the rotor…”heater/cooling apparatus…controlled and regulated…laboratory centrifuge…centrifuge can perform a separation method…constituents of suspensions…are separated”]), 
and/or temperature controlled magnetic separation device 16 forming a compartment which is a temperature controlled area having its temperature controlled by a temperature-controlled sample vessel holder or other form of thermo-rack 33 in the vicinity [0242];
the apparatus further comprising at least one station ([ 0196 “laboratory instrument…laboratory table…workbench of a chemical, biochemical or biomedical laboratory…workspace…”, [0199, 0201 “workspace…worktop…section of the workspace” and also [0246-0248 concerning worktable station 400/405 with time-controlled temperature control and treatment area or space 403 with treatment apparatus 407 for carrying out one or more steps on samples in the treatment space]);
 the table also supporting one or more fluid incubation and storage vessels, while shaking or moving material in the incubator and storage vessel [0144, “instrument]…incubator space…turning devices for turning…shaker apparatus for shaking and moving…”; 0145, “overhead and flatbed shakers”];
the one or more storage vessels [0144 “instrument”] defining temperature-controlled areas, being integrated with respective components to controllably maintain the temperature of the vessels, and for increasing or decreasing the temperature of the contents of the or each supported vessel [0144, “instrument…means…climatic conditions…maintain a microclimate with regulated…temperature conditions…heater/cooling apparatus”].
Goemann-Thoss also discloses or suggests the temperature control devices comprising one or more temperature controls of the housing comprising a Peltier element type thermocycler or thermoblock for heating and cooling of the temperature controlled compartment(s) and/or area(s), see [0141-‘thermocycler…heating/cooling apparatus…Peltier element”].
Claim 1 and claims dependent therefrom differ from Goemann-Thoss by requiring the structure for controlling and increasing or decreasing the temperature of the contents of the or each supported storing and mixing vessel to be a temperature-controllable area of the station supporting the vessel(s). 
Ammann teaches an analytical bioprocessing system (Abstract) comprising fluid incubator or storage vessels (incubators 600,602,604,606) which are operated at controlled temperatures, in which a station supporting storage and mixing vessels (processing deck 200) includes temperature-controllable area(s) (temperature ramping stations 700) for increasing or decreasing the temperature of the contents of the storage vessels (see column 12, line 47-column 13, line 15). 
It would have been obvious to one of ordinary skill in the bioprocessing arts, to have modified the Goemann-Thoss system by supporting the components to controllable maintain the temperature of the storage vessels, in an area of the supporting station, as taught by Ammann, so as to more accurately control the incubation or storage temperatures while minimizing temperature fluctuations within the incubators.
Goemann-Thoss further or specifically discloses: 
wherein the housing includes a rotational arrangement for centrifugal separation for claim 2 [0140]; 
the station supporting the one or more fluid storage vessels comprising a table, being sufficiently movable to provide a mixing action for one or more mixing vessels in use for claim 3 [0196];
the movement of a supporting table, also supporting  for one or more fluid storage vessels controllable to effecting a cyclical rocking motion about at least one rotational axis for claim 4 [0145 “shaker…movement frequency in the case of an oscillating drive”] ; and 
the supporting table for the station having a closeable cover for claim 5 (figure 1, [0240, the entire laboratory system or machine enclosed in a housing 12 having a top side or closeable cover 12b]; 
For claim 7, Ammann further teaches:
a controller and a temperature sensor for sensing the temperature at said compartment and at said area, and operable to heat or cool the compartment and/or the area, in response to said sensed temperature (see column 30, lines 42-58 regarding thermistors or thermal sensors on or within housing 702 and embedded controller for controlling the temperature-controlling ramping station to maintain a generally highly accurate, uniform temperature, also see column 33, lines 20-33); and 
the temperature sensor being a contactless temperature sensor for claim 8.
For claims 6, 9 and 10, Goemann-Thoss further discloses: 
the separation chamber fluidly communicating with the one or more storage vessels, inherently with a fluidic system; and the separation chamber including a centrifugal separator which is removably mountable within a housing compartment; and the centrifugal separator having one or more ports allowing fluid ingress into or egress out of the chamber via the ports, which are inherently in fluid communication with fluid conduits ([0197, 0203 and 0209-0215 together suggest fluidly handling and transporting sample volumes between work stations of the system, i.e. between the incubating and storage station and the separation station, with [0140 concerning the centrifugal separator, centrifugal separators necessarily comprising at least one inlet port and at least one outlet port for introduction or ingress of fluid or liquid being separated and for egress of separated liquid mixture component . 
Claims 6, 9 and 10 further differ from Goemann-Thoss by requiring:  the disposable fluidic arrangement comprising controllable valves or valve arrangements being in fluid communication with the one or more fluid storage vessels for claims 6 and 10, with claim 10 also requiring the fluid communication to be via one or more fluid conduits of the one or more valves; and 
and also requiring that the fluidic arrangement being disposable, thus separable and fluidically isolated from remaining components of the system for claims 9 and 10.
Ammann further teaches such valve or valve arrangement and corresponding valve solenoids or “actuators” for controlling flow through a bioprocessing and clinical analyzer system, employing storage units (column 4, lines 32-48); 
the system components being disposable (Abstract, column 14, lines 62-67) and 
teaches selectively effecting flow communication or isolation, through tubes or tubes of a fluid communicating system for the analytical/analyzer system (column 20, lines 35-54) for effecting greater control of flow of the biological suspension being transported between processing stations, including to and from the fluid storage vessels. 
It would have been obvious to one of ordinary skill in the bioprocessing arts, to have modified the Goemann-Thoss system by incorporating the disposable valve or valve arrangement and conduits, as taught by Ammann, so as to effect greater control of flow, and timing of process step operations of the biological suspension being transported between processing stations, and to facilitate system installation and handling in space-constrained laboratory environments.
For claim 13, Goemann-Thoss further discloses a method for the bioprocessing of cell suspensions to provide cell separation and/or concentration. Goemann-Thoss also discloses providing the following components of claim 1, including: An analytical bioprocessing system [0001, 0002] comprising apparatus: 
including a housing 12 [0240] having a temperature controllable compartment (rotor) for removably accepting a separation chamber (centrifugal separation chamber, [0140, “the at least one rotor is disposed rotatably in at least one centrifuge vessel”…’rotor of laboratory containers disposed in holders in the rotor…”heater/cooling apparatus…controlled and regulated…laboratory centrifuge…centrifuge can perform a separation method…constituents of suspensions…are separated”]), 
the apparatus further comprising at least one station [ 0196 “laboratory instrument…laboratory table…workbench of a chemical, biochemical or biomedical laboratory…workspace…”, [0199, 0201 “workspace…worktop…section of the workspace”]),
 for supporting one or more fluid incubation and storage vessels, while shaking or moving material in the incubator and storage vessel [0144, “instrument]…incubator space…turning devices for turning…shaker apparatus for shaking and moving…”; 0145, “overhead and flatbed shakers”],
the one or more storage vessels [0144 “instrument”] integrated with respective components to controllably maintain the temperature of the vessels, and for increasing or decreasing the temperature of the contents of the or each supported vessel [0144, “instrument…means…climatic conditions…maintain a microclimate with regulated…temperature conditions…heater/cooling apparatus”].
Claim 13 also differs from Goemann-Thoss by requiring the structure for controlling and increasing or decreasing the temperature of the contents of the or each supported storing and mixing vessel to be a temperature-controllable area of the station supporting the vessel(s). 
Ammann teaches an analytical bioprocessing system (Abstract) comprising fluid incubator or storage vessels (incubators 600,602,604,606) which are operated at controlled temperatures, in which a station supporting storage and mixing vessels (processing deck 200) includes temperature-controllable area(s) (temperature ramping stations 700) for increasing or decreasing the temperature of the contents of the storage vessels (see column 12, line 47-column 13, line 15). 
It would have been obvious to one of ordinary skill in the bioprocessing arts, to have modified the Goemann-Thoss system by supporting the components to controllable maintain the temperature of the storage vessels, in an area of the supporting station, as taught by Ammann, so as to more accurately control the incubation or storage temperatures while minimizing temperature fluctuations within the incubators.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goemann-Thoss et al PGPUBS Document US 2015/0104796 (Goemann-Thoss) in view of Ammann et al patent 6,335,166 (Ammann), as applied to claims 1-7, 9, 10 and 13 above, and further in view of Lapham et al PGPUBS Document US 2017/0045542 (Lapham). Claim 8 further differs from Goemann-Thoss in view of Ammann, by requiring that the temperature sensor for sensing temperature of the compartment and area of the incubation or storage be a contactless type temperature sensor. Lapham teaches a system for processing and analyzing biochemical samples including mixing and separation modules, in which the modules are temperature controlled and incorporate contactless temperature sensors (see particularly [0064 for a general description of system components and [0115 and 0120 regarding contactless temperature sensors and other contactless sensors]. It would have been further obvious to the skilled artisan to have utilized such types of temperature sensors in the Goemann-Thoss system as modified by Ammann, for easier installation and maintenance of system components, and for avoiding interfering with flow of sample fluids.
Claim 14 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Lapham et al PGPUBS Document US 2017/0045542 (Lapham) or, in the alternative, under 35 U.S.C. 103 as obvious over Lapham et al PGPUBS Document US 2017/0045542 (Lapham). Referenced paragraph numbers of the Specification of the PGPUBS Documents relied upon are identified with “[ ]” symbols. 
Lapham discloses obtaining separated blood cells from a suspension [0064 “liquid that may be dispensed…suspension system…magnetically…separating the beads from other components in a liquid] ; obtained by at least steps or “methods” of part a)- d) and f) of claim 11 as follows: 
Lapham thus also disclosing:  controlling the temperature of the further fluid(s) in said vessel(s) in relation to the temperature of the suspension. a) providing a bioprocessing system including a separation chamber (magnetic bead separation tube or vessel) in fluid communication with one or more fluid vessels ([0015, 0018 and 0028 regarding magnetic separation in a well or tube chamber in fluid communication with sample containers or tubes, and 0088 regarding details of fluid communication aided by pumps and valves]) , 
b) introducing a cell suspension, such as mammalian cells, into the separation chamber of the system [0064 “liquid that may be dispensed…suspension system…magnetically…separating the beads from other components in a liquid]; 
c) controlling the temperature of the suspension [0058, 0091 and 0092 concerning a control system for sensing and controlling temperature throughout the system] ; 
d) introducing a further fluid or fluids into one or more fluid vessels of the system  [see mixing of dispensed liquids in wells and sample tubes in 0058, and mixing of reagents, and solutions for specific purposes in 0064]; 
and 
f) introducing at least a portion of the further fluids into the separation chamber at the same or a similar temperature as the suspension (inherently achieved by control units controlling temperatures of modules of the system configured in series at [0091, 0134]).
Optionally Claim 14 differs from Lapham by requiring the cells to have been produced by a procedure that also includes: e)  controlling the temperature of the further fluid(s) in said vessel(s) in relation to the temperature of the suspension. Lapham is silent as to such disclosure. However, it is submitted that since claim 14 contains product-by-process limitations, the process limitations are given limited patentable weight.
When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process, the product is not considered patentably distinct. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  MPEP  § 2113.
When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.
In this instance, Lapham is deemed to disclose a substantially similar product to that which would be manufactured with the recited process steps and concerns purified, concentrated and separated blood cells of a suspension. 
		ALLOWABLE SUBJECT MATTER
Claims 11 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Independent claim 11 would distinguish over the formerly applied prior art, representing the closest prior art, in view of recitation of a combination of method steps, in summary, comprising providing a bioprocessing system including housing comprising a temperature controllable compartment for removably accepting a separating chamber in fluid communication with one or more fluid vessels, introducing a cell suspension into such separation chamber, controlling the temperature of such suspension, and then including at least one temperature-controlled further fluid into at least a portion of the separation chamber at the same or similar temperature as the suspension, wherein the housing comprises a Peltier element for heating and cooling the inside of the temperature controllable compartment thereof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/03/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778